Citation Nr: 1048003	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-38 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for tonsillitis and 
pharyngitis.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active service from June 1957 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

The Veteran appealed the February 2006 rating decision to the 
Board.  In a March 2009 decision, the Board denied the Veteran's 
claim for a compensable rating for tonsillitis and pharyngitis.  
The Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  

The parties filed a joint motion to remand the claim to the Board 
of Veterans Appeals.  By order dated in January 2010, the Court 
granted the Joint Motion and remanded the claim to the Board for 
compliance with instructions in the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

A non-compensable rating is presently in effect for the Veteran's 
disability pursuant to Diagnostic Code 6521, which provides for a 
single 50 percent rating.  The Joint Remand determined that the 
Board should consider all applicable alternative Diagnostic 
Codes, including both Diagnostic Code 6516 and 6521.

Diagnostic Code 6516 pertains to chronic laryngitis.  A 10 
percent rating is assignable for hoarseness, with inflammation of 
cords or mucous membrane.  38 C.F.R. § 4.97, Diagnostic Code 6516 
(2010).   

Diagnostic Code 6520 provides that ratings from 10 to 100 percent 
are assignable for  stenosis of the larynx, including residuals 
of laryngeal trauma (either bilateral or unilateral).  A 10 
percent rating is assignable for stenosis of the larynx with FEV-
1 of 71- to 80-percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction.  A Note to Diagnostic 
Code 6520 provides that stenosis may be evaluated as aphonia 
(Diagnostic Code 6519).  See 38 C.F.R. § 4.97, Diagnostic Code 
6520 (2010).   

The Veteran's attorney submitted additional argument to the Board 
in December 2010.  She noted that the Veteran's reported symptoms 
have included hoarseness, losing his voice frequently, shortness 
of breath, difficulty breathing and sore throat.  It was noted 
that a 1993 VA examination contained a diagnosis of 
rhinopharyngitis and an elongated uvula secondary to 
rhinopharyngitis.  The Veteran's attorney noted that the most 
recent pulmonary function tests in March 2003 appeared to contain 
findings which would warrant a compensable rating under 
Diagnostic Code 6520.  She requested that the Board remand the 
Veteran's claim to the RO for a VA examination and pulmonary 
function test to determine whether his symptoms warrant a 
compensable rating under DC's 6516 or 6520.  

The Board notes that the Veteran's last VA examination, conducted 
in 2006, did not include pulmonary function tests, which are 
pertinent to the application of the rating criteria of Diagnostic 
Code 6520.  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In light of the time that has elapsed 
since the last VA examination which evaluated pulmonary function, 
the Board finds that a remand is warranted to obtain a new VA 
examination.   






Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The claims file should be 
provided for the examiner's review, and the 
examination report should indicate that the 
claims file was reviewed.  

2.  The examiner should set forth complete 
findings regarding the severity of the 
Veteran's tonsillitis and pharyngitis.  The 
examiner should describe all complaints and 
objective findings in detail.  The examiner 
should address:

a.  whether the Veteran's disability is 
manifested by hoarseness, with 
inflammation of cords or mucous membrane;

b.  whether there is hoarseness, with 
thickening or nodules of cords, polyps, 
submucous infiltration or pre-malignant 
changes on biopsy;

c. the examination report should include 
pulmonary function tests sufficient to 
evaluate the Veteran's disability under 
Diagnostic Code 6520;

d.  the examiner should address the impact 
of the Veteran's disability on his 
employability.

3.  Following the completion of the actions 
requested above, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO should 
furnish the Veteran and his attorney a 
supplemental statement of the case and afford 
them an applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



